DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 6 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Response to Advisory Action mailed 14 September 2021, filed 6 October 2021, with respect to Claim Rejections under 35 USC §103 in view of Aartsen in view of Campbell and Alasirnio have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sahu et al. (US 2018/0082454 A1) and Fukao et al. (US 

Applicant argues “any image resulting from a combination of such [extracted] images would no longer be an image that was “extracted” from the image data acquired by the cameras”.  Examiner respectfully disagrees and respectfully submits the original data being extracted, no matter the amount or type of processing would still be based on the extracted data.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aartsen (US 2008/0240577 A1) in view of Campbell et al. (US 2009/0293136 A1), Alasirnio et al. (US 2018/0124327 A1), Sahu et al. (US 2018/0082454 A1), and Fukao et al. (US 2003/0076336A1).

Regarding Claims 8 and 15, Aartsen discloses a system and method of detecting intrusion into a rack enclosure, comprising: a processor configured to extract a projected light terminator image from image data captured by a video camera [Aartsen: FIG. 7], wherein a plurality of projected light sources is configured to provide at least a portion of the captured image data [Aartsen: ¶ [0025]: Referring initially to FIG. 1, a system 100 illustrates an automated safety system in accordance with an aspect of the present invention.  The system 100 includes one or more projectors 110 that direct electromagnetic energy 120 (e.g., infrared spectrum images) into an area or region 130 designated as a security or safety zone] perform image correction operations on the projected light terminator image [Aartsen: ¶ [0005]: In yet another example, a system includes an infrared detector having two cameras for viewing a scene to detect humans.  The cameras focus the scene on respective pixel arrays.  One array is designed with a filter to be sensitive to light from 0.8 to 1.4 microns and the array of the other camera is designed with a filter to be sensitive from 1.4 microns to 2.2 microns.  The arrays are co-registered spatially and temporally relative to the viewed scene and pixel transmission dynamics.  The spectral powers of the pixels from both arrays are difference weighted and fused into one set of pixels.  The fused pixels are thresholded into another set of pixels that have one of two values--black or white.  These pixels are entered into a visual display that shows a segment image of a human if in the viewed scene.  This type system employs image processing techniques that analyzes spectral densities associated with pixels], determine a collection of image segments based on the corrected projected light terminator image [Aartsen: ¶ [0005]: set of pixels], establish one or more baseline image metrics of the collection of image segments [Aartsen: ¶ [0006]: Another system includes a camera arrangement for detecting an object such as a driver or a child seat located on, above or in front of a vehicle seat.  The system includes a camera for creating an image of any object in that position, and also includes an electromagnetic wave source such as an infrared light source.  An image created with the source operational is stored in a first store and an image created with the source non-operational is stored in a second store.  The stored images are then subtracted and any object in the subtraction image is identified by an image processor.  The position of the object may also be determined and used to inhibit or modify the operation of a safety device such as an airbag in the vehicle.  This type of system identifies an object by digital subtraction of images taken before and after illumination by a source], evaluate the one or more baseline image metrics for changes with operational image segment characteristics [Aartsen: ¶ [0006]], and communicate any baseline image metric changes to a management device [Aartsen: Abstract: The present invention relates to an automated safety system having at least one projector to direct electromagnetic energy into a region of space associated with a security, warning, or safety zone.  A detector or detectors senses an interruption of the electromagnetic energy in the region of space by an object or person that may enter the space.  The system includes a processor and a storage component, wherein the processor determines the interruption by comparing a current image from the detector with a previously stored image in the storage component.  Upon detection, the processor triggers an event based upon the comparison, whereby the event includes such aspects as activating an output, de-energizing a machine, sounding a warning, sounding an alarm, storing data associated with the event, and sending a notification to a local or a remote system, for example].
Aartsen may not explicitly disclose process the projected light terminator image utilizing image processing operations to determine a corrected projected light terminator image; at least one rack enclosure; and the plurality of projected light sources including two or more projected light sources arranged to provide a hierarchy of projected light sources corresponding to tiers of distance ranges in proximity to the at least one rack enclosure; and communicate any baseline image metric changes corresponding to the hierarchy of projected light sources.
However, Campbell discloses a system and method of detecting intrusion into a rack enclosure, comprising: at least enclosure [Campbell: Claim 17].
Campbell may not explicitly disclose process the projected light terminator image utilizing image processing operations to determine a corrected projected light terminator image; 
However, Alasirnio discloses a plurality of projected light sources including two or more projected light sources arranged to provide a hierarchy of projected light sources corresponding to tiers of distance ranges in proximity to the at least one rack enclosure [Alasirnio: FIG. 13A; and ¶ [0077]: Implementations that include multiple light projection units can, in some cases, provide an additional benefit in that the different light projectors 60A, 60B may have different imager-projection unit baselines (i.e., "B" and "b") that permit different ranges of optimal depth associated with each imager-projector baseline.  As illustrated, for example, by FIG. 14A, the first light projection unit 60A may be optimal when the object to be detected is located within a first distance range such that the light 82A reflected by the object 50 falls within the sensor area, whereas the second light projection unit 60B may be optimal when the object 50 to be detected is within a second different distance range such that the light 82B reflected by the object falls within the sensor area.  In FIG. 14A, `Z` is the object's depth and `f` is the focal length; `x.sub.1` is the distance between the central axis 80 of the optical channel and the peak-signal pixel detecting light from the second light projector 60B; and `x.sub.2` is the distance between the central axis 80 of the optical channel and the peak-signal pixel detecting light from the first light projector 60A.  Processing circuitry in the module can use triangulation techniques to calculate the object's depth.  If the depth ranges for the two light projections units 60A, 60B overlap such that the object's depth (`Z`) can be obtained using either baseline "B" or "b", the peak-pixel signals for both light projectors can be correlated so as to improve accuracy of triangulation calculations or for calibration.  The foregoing advantages can be obtained even if both projectors 60A, 60B project light at the same intensity]; and communicate any baseline image metric changes corresponding to the hierarchy of projected light sources [Alasirnio: ¶ [0077]].
Alasirnio may not explicitly disclose process the projected light terminator image utilizing image processing operations to determine a corrected projected light terminator image.
However, Sahu discloses process the projected light terminator image utilizing image processing operations to determine a corrected projected light terminator image [Fukao: Claim 5: The device of claim 1, wherein the processor is further configured to: determine, for each pixel of the second image, a correction factor that is based on a distance of a respective pixel from the overlap region, wherein the processor is further configured to determine the mapping function based on the correction factor].
Sahu may not explicitly disclose determining a corrected projected light terminator image.
However, Fukao discloses determining a corrected projected light terminator image [Fukao: ¶ [0156]: A display image identification flag of the image object data shown in FIG. 7 indicates data to be displayed of one of the original image data and color-corrected image data. Upon generation of initial image object data, the display image identification flag is set to indicate the color-corrected image data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the rack enclosure security system of Campbell with the security system of Aartsen in order to improve intruder detection as well as the multiple area security system of 

Regarding Claims 9-12 and 16-19, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses wherein the corrected projected light terminator image is processed to form a regular segmentation/ semi-regular/ demi-regular/ or segmented [Aartsen: ¶ [0050]: FIG. 5 illustrates multiple zones and shapes for an area 500 in accordance with an aspect of the present invention.  In this aspect, the area designated for protection can be sectioned into one or more zones having differing sizes and shapes (e.g., circular, triangular, rectangular, irregular, cubic, and so forth).  For example, a warning zone 510 can be configured on an exterior perimeter of the area 500 that if an object is detected therein, a warning or some other indication can be given without actually disabling associated equipment.  If an object were to enter a safety zone 520, more direct actions can occur such as actually removing power from respective equipment.  As can be appreciated, one or more other zones 530 can be similarly configured having varying degrees of consequences or events associated therewith for objects entering such zones].

Regarding Claims 13 and 20, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses wherein the corrected projected light terminator image is dynamically shifted in time [Aartsen: ¶ [0058]].

Regarding Claim 14, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses further comprising a projected light source, and a video camera configured to capture and transmit image data [Aartsen: FIG. 4 & 7]

Regarding Claim 21, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao discloses wherein the at least one rack enclosure includes a rack enclosure door, and a first projected light source of the plurality of projected light sources is configured to provide a first light field covering a first area of the rack enclosure door, and a second projected light source of the plurality of projected light sources is configured to provide a second light field covering a second area of the rack enclosure door [Alasirnio: ¶ [0077]; and FIG. 13A]

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao as applied to claim 8 above, and further in view of Di Venuto Dayer et al. (US 2012/0243797 A1) [hereinafter referred to as Di].

Regarding Claim 22, Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao does not explicitly disclose wherein the image correction operations include at least one morphological operation.
However, Di discloses wherein the image correction operations include at least one morphological operation [Di: ¶ [0198]: In general all linear or non-linear filter methods and image processing concepts that on one side enhance the desired surface structure and remove unwanted elements are of used. Such processing methods may include, but is not limited to, the use of one or a combination of the following methods: local/global Histogram Equalization, different low-pass/high-pass filters, averaging, median filtering, Gaussian filters, Laplace filters, contrast enhancements, gamma corrections,, color clipping, band-pass filters, fractal filters, non-linear histogram stretching, morphological filters, edge filtering, watershed filters, scratch and noise removal, sharpening, Sobel filters, moment based filters, etc.].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of Aartsen in view of Campbell, Alasirnio, Sahu, and Fukao with the object smoothing of Di in order to improve the ability of the computer to correctly perceive the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482